Citation Nr: 0900718	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  05-01 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for Crohn's disease, claimed as irritable bowel 
syndrome.  

2.  Entitlement to a rating in excess of 20 percent for 
herniated nucleus pulposus, L5-S1, with bilateral 
sacroiliitis. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel



INTRODUCTION

The veteran had active duty service from July 1987 to October 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 and January 2004 
rating decision by a Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in May 2004, a statement of the case was issued in 
November 2004, and a substantive appeal was received in 
January 2005.

The issue of entitlement to increased rating for herniated 
nucleus pulposus, L5-S1, with bilateral sacroiliitis is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Throughout the rating period on appeal, the veteran's Crohn's 
disease has been manifested by occasional loose stools and 
abdominal pain, with nausea, vomiting, diarrhea, and acid 
reflux, but with no demonstration that such symptoms are 
severe or involve more-or-less constant abdominal distress.


CONCLUSION OF LAW

The criteria for entitlement to an initial disability 
evaluation in excess of 10 percent for the veteran's service-
connected Crohn's disease have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.114, Diagnostic Code 7319 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's Chrohn's disease claim arises from his 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the veteran's 
post-service reports of VA and private treatment and 
examination.  Moreover, the veteran's statements in support 
of his claim are of record.  The Board has carefully reviewed 
such statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Analysis

The veteran contends that he is entitled to a disability 
rating in excess of 10 percent for his service-connected 
Crohn's disease. Disability evaluations are determined by the 
application of the Schedule For Rating  Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

At the outset, the Board notes that the veteran's claim of 
entitlement to a higher rating for Crohn's disease is an 
appeal from the initial assignment of a disability rating.  
As such, the claim requires consideration of the entire time 
period involved, and contemplates staged ratings where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Throughout the rating period on appeal, the veteran has been 
assigned a 10 percent rating for Crohn's disease under 
Diagnostic Code 7319.  That code section provides 
a 10 percent rating where the evidence demonstrates moderate 
irritable colon syndrome with frequent episodes of bowel 
disturbance with abdominal distress, and 30 percent when 
severe with diarrhea, or alternating diarrhea and 
constipation with more or less constant abdominal distress.  
38 C.F.R. § 4.114, Diagnostic Code 7319.

In May 2003, the veteran suffered a flare-up of his Crohn's 
disease.  He presented with abdominal pain.  He presented 
again with severe abdominal pain in June 2003.  At that time, 
he stated that he experienced two to three of these flare-ups 
per year.  The veteran experienced no change in bowel 
movements throughout the difficulty.  He also denied nausea 
or vomit, as well as dysphagia.  He further denied any 
significant or persistent heartburn.  

In July 2003, the veteran reported regular bowels with 
frequent loose stools, chronic intermittent rectal bleeding, 
and intermittent abdominal pain with chronic nausea.  In 
December 2003, the veteran complained of abdominal 
tenderness.  He indicated a decrease in appetite since the 
previous night, but denied vomiting.  He stated that his last 
flare was 6 months prior.  

A March 2004 VA treatment record noted the Crohn's disease as 
being in remission.  However, at that time the veteran 
suffered from two to three loose stools per day with 
occasional rectal bleeding.  Mild gastroesophageal reflux was 
also noted.  

A July 2004 VA treatment record noted that the veteran's 
Crohn's disease was in remission, however it was also 
reported that the veteran suffered from chronic diarrhea.   

In October 2004, the veteran presented with abdominal pain 
but no diarrhea and no constipation.  The veteran reported at 
that time that his last attack was one year ago.  

February 2005 VA clinical records reflect complaints of 
intermittent episodes of abdominal pain over the past several 
months.  In reports dated later in February 2005, the veteran 
stated that he had some crampy abdominal pain and one semi-
formed stool per day.  He also reported in February 2005 that 
he had no recent diarrhea and no bleeding problems.  

In July 2005, the veteran reported that he continued to have 
loose stools and some leakage during the day.  In October 
2005, the veteran noted that he continued to have some loose 
stools.  In December 2005, the veteran suffered diarrhea, 
abdominal pain, bright red blood per rectum, and rectal 
seeping.  The veteran denied dysphagia, nausea, vomiting, 
hematemesis, and melena.  The examiner stated that the 
veteran had not suffered a flare-up of Crohn's in the past 
four years.  

In March 2006, the veteran reported 1-2 loose stools per day 
without abdominal pain.  In a January 2007 examination, the 
examiner stated that the veteran had not had a flare-up of 
his Crohn's disease within the past year.  At that time, the 
veteran reported occasional loose stools but no bleeding and 
no significant abdominal pain.        

In order to assign the veteran the next-higher 20 percent 
rating under Diagnostic Code 7319, the veteran must suffer 
from severe irritable colon syndrome, including diarrhea, or 
alternating diarrhea and constipation with more or less 
constant abdominal distress.  Although the veteran does 
suffer from chronic diarrhea, the symptoms do not leave the 
veteran in constant abdominal distress.  As demonstrated by 
the competent evidence, the veteran suffers painful flare-ups 
only two to three times a year.  He also suffers loose stools 
as often as two to three times a day, but on several 
occasions he reported a lack of diarrhea and abdominal pain.  
In March 2006 and January 2007, he specifically reported a 
lack of symptoms for abdominal distress.  Although the Board 
acknowledges that the veteran suffers from irritable colon 
syndrome, the Board finds that the veteran's symptoms rise 
only to a moderate level of disability.  As such, an 
increased rating under Diagnostic Code 7319 is not warranted 
for any portion of the rating period on appeal.  

The Board has also considered whether an increased rating is 
warranted under any alternate Diagnostic Code.  In this 
regard, Diagnostic Code 7346, for hiatal hernia, affords a 30 
percent evaluation for persistent recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm/shoulder pain, productive of 
considerable impairment of health.  

In the present case, the veteran has consistently denied 
dysphagia.  While he does appear to be treated for 
gastroesophageal reflux, his overall disability picture does 
not most nearly approximate a 30 percent rating under 
Diagnostic Code 7346.  Indeed, no substernal or arm/shoulder 
pain is noted.  Moreover, there are no other relevant 
diagnostic codes for consideration.  

In conclusion, there is no support for a rating in excess of 
10 percent for any portion of the rating period on appeal.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).  

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2008) is not 
warranted.



ORDER

A disability rating in excess of 10 percent disabling for 
Crohn's disease, claimed as irritable bowel syndrome, is not 
warranted.  To that extent, the appeal is denied. 


REMAND

While the veteran's sacroiliitis has been rated as a 
component of his herniated nucleus pulposus on paper, it does 
not appear that the symptomatology of the sacroiliitis has 
ever been specifically addressed.  Indeed, the examinations 
of record focus solely on the lumbar disability.  The RO must 
address the sacroiliitis and determine whether distinct 
symptomatology exists such as to warrant assignment of a 
separate rating for that disability.  

The veteran's representative noted in his written brief that 
the veteran has been working for the TSA, which may hold 
medical or job records, and that in 2001 the veteran 
underwent a medical screening by the post office.  Records 
associated with such screening are not contained in the 
claims folder, nor is there any indication that any attempt 
was made to procure such documents.  Accordingly, the Board 
requests that the RO attempt to locate and associate these 
examination reports with the claims file.  

Accordingly, the case is REMANDED for the following action:

1. Contact the TSA and the Post Office and 
request copies of all medical records that 
relate to the veteran's claim for 
disability benefits.  Any negative search 
request should be noted in the record and 
communicated to the veteran.

2.  Schedule the veteran for a VA 
examination to determine whether the 
veteran's sacroiliitis involves 
symptomatology distinct and separate from 
that associated with his herniated nucleus 
pulposus.  If so, such symptoms, and their 
severity, should be identified.  All 
necessary tests and studies should be 
conducted. Moreover, complete range of 
motion testing should be performed to 
include the hip, and the examiner should 
comment as to any additional limitation of 
function due to factors such as pain, 
weakness, fatigability, and loss of 
endurance. The claims folder must be 
reviewed by the examiner in conjunction 
with the examination and it should be 
noted that such review occurred.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


